Citation Nr: 0519557	
Decision Date: 07/19/05    Archive Date: 07/22/05

DOCKET NO.  04-05 817	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

Entitlement to an effective date prior to September 11, 2001, 
for a grant of a 100 percent disability evaluation for mood 
disorder and cognitive disorder as residuals of a traumatic 
brain injury.


ATTORNEY FOR THE BOARD

D. Havelka, Counsel




INTRODUCTION

The veteran's active military service extended from March 
1974 to August 1979 and from November 1979 to June 1994.  
This matter comes properly before the Board of Veterans' 
Appeals (Board) on appeals from the Department of Veterans 
Affairs (VA) Regional Office in Cleveland, Ohio (RO).  


FINDINGS OF FACT

1.  A May 2001 unappealed rating decision granted a 50 
percent disability evaluation for a service-connected mood 
and cognitive disorder as the residual of a traumatic brain 
injury, effective July 1, 1994.  That decision is final.

2.  A February 2003 rating decision granted an increased 
disability evaluation of 100 percent for a service-connected 
mood and cognitive disorder as the residual of a traumatic 
brain injury effective from September 11, 2001.

3.  November 21, 2002 is the earliest date that it became 
factually ascertainable that the veteran's service-connected 
mood and cognitive disorder as the residual of a traumatic 
brain injury met the criteria for a 100 percent disability 
evaluation.  


CONCLUSION OF LAW

The criteria for an effective date prior to September 11, 
2001, for the award of a 100 percent disability evaluation 
for mood disorder and cognitive disorder due to traumatic 
brain injury, have not been met.  38 U.S.C.A. §§ 5110, 7105 
(West 2002); 38 C.F.R. §§ 3.155, 3.157, 3.400 (2004). 




REASONS AND BASES FOR FINDINGS AND CONCLUSION

In November 2000, the Veterans Claims Assistance Act of 2000 
(VCAA) was signed into law.  See 38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, 5106, 5107, 5126 (West 2002); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326 (2004).  

First, VA has a duty to provide an appropriate claim form, 
instructions for completing it, and notice of information 
necessary to complete the claim if it is incomplete.  38 
U.S.C.A. § 5102; 38 C.F.R. § 3.159(b)(2).  In this case, 
there is no issue as to providing an appropriate application 
form or completeness of the application.

Second, VA has a duty to notify the veteran of any 
information and evidence needed to substantiate and complete 
a claim, notice of what part of that evidence is to be 
provided by the claimant, and notice of what part VA will 
attempt to obtain for the claimant.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 
183, 187 (2002).  The RO provided the veteran the required 
notice with respect to his claim in a letter dated November 
2003.  

Third, VA has a duty to assist claimants to obtain evidence 
needed to substantiate a claim.  38 U.S.C.A. § 5103A; 38 
C.F.R. § 3.159.  The RO has obtained all the relevant records 
related to the veteran's claim.  Thus, VA's duty to assist 
has been fulfilled.  Moreover, the appeal concerns the 
interpretation of evidence already of record, that pertains 
to the time period involved, and does not concern obtaining 
new evidence.  See Wensch v. Principi, 15 Vet. App. 362, 368 
(2001) (citing Dela Cruz v. Principi, 15 Vet. App. 143 
(2001), for the holding that VCAA does not apply where there 
is extensive factual development in a case, reflected both in 
the record on appeal and the Board's decision, which 
indicates no reasonable possibility that any further 
assistance would aid the claimant in substantiating his 
claim).

Finally, to the extent that VA has failed to fulfill any duty 
to notify and assist the veteran, the Board finds that error 
to be harmless.  Of course, an error is not harmless when it 
"reasonably affect(s) the outcome of the case."  ATD Corp. 
v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).  In this 
case, however, as there is no evidence that any failure on 
the part of VA to further comply with the VCAA reasonably 
affects the outcome of this case, the Board finds that any 
such failure is harmless.  See also Mayfield v. Nicholson, 
No. 02-1077 (U.S. Vet.App. April 14, 2005).

The veteran incurred a head injury during service.  A rating 
decision dated in December 1994, granted service connection 
for residuals of a head injury to include seizures and 
headaches and a 10 percent evaluation was assigned, effective 
July 1, 1994, the day following service separation.  See 
38 C.F.R. § 3.400(b)(2)(i).  Thereafter, in October 1995, the 
veteran filed a claim for entitlement to service connection 
for traumatic brain injury.  A rating decision dated in May 
2001 granted service connection for mood and cognitive 
disorders as the residuals of this traumatic brain injury and 
a 50 percent evaluation was assigned, effective July 1, 1994.  
The veteran was notified of the decision and did not appeal.  
Accordingly, the decision is final.  38 U.S.C.A. § 7105 (West 
2002).  

The veteran's claim for an increased rating for his 
service-connected shoulder disorder was received at the RO on 
July 22, 2002.  In reviewing the medical evidence of record, 
the RO found an inferred claim for an increased rating for 
the veteran's service-connected connected mood and cognitive 
disorder as the residual of a traumatic brain injury.  A 
February 2003 rating decision granted an increased rating of 
100 percent for the veteran's mood and cognitive disorder as 
the residual of a traumatic brain injury, effective September 
11, 2001, the date the RO found that the medical evidence 
showed that the criteria for a 100 percent evaluation had 
been met.  The veteran asserts that the effective date of the 
100 percent disability rating should be July 1994, which is 
the effective date of service connection for the disability 
in question.  

The general rule with respect to the effective date of an 
award of increased compensation is that the effective date of 
such award "shall not be earlier than the date of receipt of 
application therefor."  38 U.S.C.A. § 5110(a).  This 
statutory provision is implemented by the regulation, which 
provides that the effective date for an award of increased 
compensation will be the date of receipt of claim or the date 
entitlement arose, whichever is later.  38 C.F.R. § 
3.400(o)(1).  "Date of receipt" generally means the date on 
which a claim, information, or evidence was received by VA.  
38 C.F.R. § 3.1(r) (2004).

An exception to that general rule applies under circumstances 
where evidence demonstrates that a factually ascertainable 
increase in disability occurred within the one-year period 
preceding the date of receipt of a claim for increased 
compensation.  In that circumstance, the law provides that 
the effective date of the award "shall be the earliest date 
as of which it is ascertainable that an increase in 
disability had occurred, if application is received within 
one year from such date."  38 U.S.C.A. § 5110(b)(2); 38 
C.F.R. § 3.400(o)(2).  See Harper v. Brown, 10 Vet. App. 125, 
126 (1997); see also VAOPGCPREC 12-98, 63 Fed. Reg. 56704 
(1998).  

The words application and claim are defined by regulation as 
"a formal or informal communication in writing requesting a 
determination of entitlement, or evidencing a belief in 
entitlement, to a benefit."  38 C.F.R. § 3.1(p).  Any 
communication or action that demonstrates an intent to apply 
for an identified benefit may be considered an informal 
claim.  38 C.F.R. § 3.155(a).  When determining the effective 
date of an award of compensation benefits, the Board is 
required to review all the communications in the file that 
could be interpreted to be a formal or informal claim for 
benefits.  See Servello v. Derwinski, 3 Vet. App. 196, 198 
(1992).

Under 38 C.F.R. § 3.157, a report of a VA outpatient or 
hospital examination will be accepted as the date of receipt 
of a claim when the a claim specifying the benefit sought is 
received within one year from the date of the examination.

The veteran's service-connected mood and cognitive disorder 
as the residual of a traumatic brain injury is currently 
rated as 100 percent disabling under the provisions of 
38 C.F.R. §§ 4.124a, 4.130, Diagnostic Code 8045-9304 (2004).  
Diagnostic Code 8045 is used to rate brain disease due to 
trauma and states that "purely neurological disabilities, 
such as hemiplegia, epileptiform seizures, facial nerve 
paralysis, following trauma to the brain, will be rated under 
the diagnostic codes specifically dealing with such 
disabilities, with citation of a hyphenated diagnostic code 
(e.g., 8045-9304).  Purely subjective complaints such as 
headache, dizziness, insomnia, recognized as symptomatic of 
brain trauma, will be rated 10 percent and no more under 
Diagnostic Code 9304.  This 10 percent rating will not be 
combined with any other rating for a disability due to brain 
trauma.  Ratings in excess of 10 percent for brain disease 
due to trauma under Diagnostic Code 9304 are not assignable 
in the absence of a diagnosis of multi-infarct dementia 
associated with brain trauma."  38 C.F.R. § 4.124a, 
Diagnostic Code 8045.

Diagnostic Code 9304 is used to rate dementia due to head 
trauma.  A 100 percent evaluation contemplates total 
occupational and social impairment, due to such symptoms as: 
gross impairment in thought processes or communication; 
persistent delusions or hallucinations; grossly inappropriate 
behavior; persistent danger of hurting self or others; 
intermittent inability to perform activities of daily living 
(including maintenance of minimal personal hygiene); 
disorientation to time or place; memory loss for names of 
close relatives, own occupation, or own name.  38 C.F.R. 
§ 4.130, Diagnostic Code 9304.

The award of the 100 percent disability evaluation for the 
veteran's service-connected mood and cognitive disorder as 
the residual of a traumatic brain injury was made based on 
the findings for a November 2002 VA psychiatric examination.  
The examiner reviewed the veteran's recent VA outpatient 
psychiatric treatment records and noted that the veteran 
presented for treatment with "nonspecific homicidal ideation 
on 09/11/2001 after the terrorist attack in New York city."  
The examiner commented that the veteran was not aware of 
having applied for an increase in his service-connected 
disability rating for his psychiatric disorder, however, he 
was aware of applying for an increase in his 
service-connected disability rating for his physical 
disorders.  The veteran also reported low frustration 
tolerance and becoming easily agitated and overwhelmed by his 
emotions.  Mental status examination revealed that the 
veteran had moderate depression.  There was no psychomotor 
agitation or retardation.  His attention span was grossly 
normal, and there was no formal thought disorder.  His 
perception was clear, and his thought content was remarkable 
for the absence of any delusions or obsessions.  There was a 
vague intermittent wish to be dead, but there was no active 
suicidal ideation.  The diagnosis was mood and cognitive 
dysfunction secondary to the traumatic brain injury in 
service and a Global Assessment of Functioning Scale (GAF) 
score of 46 was assigned.  A GAF score of 41 to 50 
contemplates serious symptoms or any serious impairment in 
social, occupational, or school functioning.  See QUICK 
REFERENCE TO THE DIAGNOSTIC CRITERIA FROM DSM-IV, 46-7 
(1994).  The examiner's opinion was that the veteran's mood 
and impulse control problem caused significant interpersonal 
impairment to the extent that the veteran was not able to 
function even at simple jobs, and that he was near totally 
disabled due to the service-connected psychiatric residuals 
of his head injury.

By a rating action dated in February 2003, the RO assigned an 
effective date for the award of a 100 percent disability 
rating for the veteran's psychiatric disorder, effective from 
September 11, 2001, based on their finding of an "inferred" 
claim of an increased rating for this disorder by medical 
treatment reports.  However, the Board notes that getting or 
seeking treatment for a disorder at a VA facility is not 
equivalent to filing a claim for benefits because such an 
action does not reflect that the veteran sought a specific VA 
benefit (other than treatment) - - such as increased VA 
compensation -- or that he intended to file a claim for such 
a benefit.  See Dunson v. Brown, 4 Vet. App. 327, 329-30 
(1993); 38 C.F.R. §§ 3.1(p), 3.155.  Indeed, at his VA 
psychiatric examination conducted in November 2002, the 
veteran indicated to the examiner that he had not filed a 
claim for an increased rating for his psychiatric 
examination, but only for his physical disability.  

The Board has reviewed the evidence of record subsequent to 
the final decision dated in May 2001, that assigned a 50 
percent evaluation for the veteran's psychiatric disorder, 
and finds that a formal claim for an increased rating was 
never filed prior to the rating decision dated in February 
2003.  Accordingly, even if an informal claim for an 
increased rating for a psychiatric disorder could be inferred 
from the medical evidence of record during this period of 
time, as a formal claim was not received within one year from 
the date of such medical evidence specifying the benefit 
sought, such medical evidence cannot be accepted as the date 
of receipt of the claim.  38 C.F.R. § 3.157.   

Review of the medical evidence of record subsequent to the 
final rating decision in May 2001 that assigned a 50 percent 
evaluation for the veteran's psychiatric disorder, does not 
show that a rating in excess of 50 percent is warranted prior 
the VA psychiatric examination conducted in November 2002.  
VA treatment records also show that while the veteran had 
impulse control complaints, he did not have the total 
occupational and social impairment contemplated by the 100 
percent disability rating.  An August 2002 VA mental health 
treatment record reveals that the veteran did not have mood 
swings, he denied suicidal and homicidal ideation, and 
reported that he was feeling much better, and was able to 
control his anger and mood.  His mood was "fine," and his 
affect was appropriate.  His thought process was logical, and 
there was no psychosis.  He was alert and oriented, and his 
cognition was intact.  

As a claim for an increased rating for the veteran's mood and 
cognitive disorder was not received prior to September 2001, 
and the medical evidence of record does not support a finding 
of a 100 percent disability rating prior to this date, the 
Board finds that an effective date prior to September 11, 
2001, is not warranted.  


ORDER

An effective date prior to September 11, 2001, for the grant 
of a 100 percent disability evaluation for mood disorder and 
cognitive disorder as residuals of a traumatic brain injury 
is denied.



	                        
____________________________________________
	JOY A. MCDONALD 
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


